Citation Nr: 0816749	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active duty from January 1970 to October 
1971.  He received various decorations evidencing combat 
including the Combat Infantryman Badge and the Purple Heart 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
granted service connection and a 10 percent rating for PTSD, 
effective August 22, 2003, and denied service connection for 
a right ankle disorder, left ankle disorder, right knee 
disorder, low back disorder, right shoulder disorder, left 
shoulder disorder, migraine headaches, tinnitus, a disability 
manifested by vertigo, disabilities as a result of Agent 
Orange, and for hypertension, to include as secondary to 
service-connected PTSD.  The veteran provided testimony at a 
personal hearing at the RO in November 2004.  

At the November 2004 RO hearing, the veteran's representative 
withdrew the issue of entitlement to service connection for 
disabilities as a result of Agent Orange.  In a February 2007 
statement, the veteran' representative discussed the November 
2004 withdrawal and specifically noted that the veteran 
agreed with the withdrawal of that issue.  Therefore, that 
issue is no longer before the Board.  

A December 2005 RO decision increased the rating for the 
veteran's service-connected PTSD to 30 percent, effective 
August 22, 2003.  In a December 2005 statement, the veteran 
expressly withdrew the issue of entitlement to an initial 
rating higher than 30 percent for PTSD.  Therefore, that 
issue also is no longer before the Board.  

In an April 2007 decision, the Board denied service 
connection for a right ankle disorder, left ankle disorder, 
right knee disorder, low back disorder, right shoulder 
disorder, left shoulder disorder, migraine headaches, 
tinnitus, and for a disability manifested by vertigo.  The 
Board remanded the remaining issue of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD, for further development.  


FINDING OF FACT

The veteran's current hypertension began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by his service-
connected PTSD.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and is not 
proximately due to or the result of service-connected PTSD.  
38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2003, 
correspondence in February 2004, a rating decision in March 
2004, a statement of the case in August 2004, and 
correspondence in August 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the December 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  




Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as hypertension, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is service-connected for PTSD.  He is also 
service-connected for an absence of toenails.  He contends 
that he has hypertension that is related to service, or, more 
specifically, that is related to his service-connected PTSD.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of hypertension or any elevated blood 
pressure readings.  A June 1970 objective examination report 
noted a blood pressure reading of 130/78 and included 
notations that the veteran's heart and vascular system were 
normal.  The September 1971 objective separation examination 
report related a blood pressure reading of 118/74.  There 
were also notations that the veteran's heart and vascular 
system were normal.  The service medical records do show 
treatment for jungle rot.  

There is no evidence of hypertension in the year after the 
veteran's period of service, or for many years later.  The 
first post-service evidence of record of any elevated blood 
pressure readings is in October 2002, with the first actual 
diagnosis of hypertension in January 2003, decades after the 
veteran's separation from   service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

An October 2002 treatment entry from S. E. Zebrowski, M.D., 
noted that the veteran was seen for follow-up and that he ran 
out of his blood pressure medicine.  A blood pressure reading 
of 160/90 was reported.  A January 2003 treatment entry from 
Dr. Zebrowski also noted that the veteran was seen for a 
follow-up visit.  The veteran's blood pressure reading at 
that time was 160/86.  The assessment was hypertension.  

In a September 2003 statement, Dr. Zebrowski indicated that 
"a component of [the veteran's] difficult to control 
hypertension [was] more likely than not related to post-
traumatic stress syndrome from military service."  

Subsequent post-service private and VA treatment records, 
including VA examination reports, show treatment for 
disorders including hypertension.  The veteran also received 
treatment for PTSD.  

A February 2004 VA hypertension examination report noted that 
the veteran's claims folder was not available for review, but 
that his VA health care system electronic medical records and 
partial reports from his private internist were reviewed.  
The veteran indicated that he had a history of hypertension 
and that he was followed by his private physician, Dr. 
Zebrowski.  He stated that he was presently taking medication 
for his blood pressure and that it had been under reasonably 
good control.  It was noted that the veteran was also a 
chronic smoker and that he had recently been evaluated 
through a VA mental hygiene clinic for symptoms of PTSD 
related to his Vietnam experience.  The examiner indicated 
that, unfortunately, the origin of the veteran's hypertension 
was somewhat unclear.  It was also reported that the veteran 
denied that he had any symptoms that might indicate 
significant cardiovascular disease.  As to an impression, the 
examiner commented that the veteran had essential 
hypertension and that he was currently under treatment.  The 
examiner indicated that the veteran's blood pressure seemed 
to be under good control for the most part on his anti-
hypertensive regimen.  The examiner noted that the veteran 
had provided a history of symptoms of PTSD.  The examiner 
stated that "while chronic stress such as PTSD [could] 
contribute towards hypertension, it should be noted that [the 
veteran] [was] also a smoker and [was] somewhat overweight."  
The examiner stated that "the precise relationship between 
[the veteran's] PTSD and hypertension, which [was] a common 
condition, could not be clearly established."  

An August 2004 VA Agent Orange examination report related 
diagnoses including hypertension.  It was noted that the 
veteran's claims folder was not available for review, but 
that his VA health care system electronic medical records 
were noted.  The examiner noted that he had performed a 
recent examination on the veteran in February 2004.  The 
examiner stated that the veteran had a documented history of 
essential hypertension for which he was currently under 
treatment.  It was reported that the veteran's blood pressure 
had averaged 150/85-95 and that the veteran was also known to 
have symptoms of PTSD.  With respect to the issue of the 
relationship between the veteran's current psychiatric 
condition and his hypertension, the examiner referred to his 
February 2004 examination and indicated that the veteran's 
current status was essentially unchanged.  

A November 2007 statement from a VA physician noted that the 
veteran's claims file had been reviewed.  The physician 
reported that the veteran was diagnosed with hypertension in 
2002 and that he had been stable on medications.  The 
physician indicated that the veteran denied any symptoms of a 
transient ischemic attack or a cerebrovascular accident and 
that he had no history of such conditions.  It was noted that 
the veteran quit smoking in 2002 and that he reported that he 
had smoked three packs per day for all of his life.  The 
physician indicated that the veteran had no history of 
coronary artery disease or kidney problems.  

The physician reported that the veteran had a history of PTSD 
since his discharge from Vietnam and that he was seen in 2004 
for an examination.  It was noted that the summary, at that 
time, indicated that the veteran presented with what appeared 
to be chronic mild symptoms of PTSD resulting from his combat 
duty in Vietnam.  The summary noted that the veteran's 
symptoms did not appear to have caused major impairment in 
his social or vocational function, at least presently.  The 
summary related that the veteran was somewhat guarded and 
refreshingly naïve regarding his condition and symptoms, and 
that, therefore, such might mask some of the frequency or 
severity of his self-reported symptoms.  

As to an impression, the physician indicated that the 
veteran's hypertension was very likely essential hypertension 
with no secondary complications noted.  The examiner stated 
that a "review of the medical records [did] not indicate 
that [the veteran's] hypertension had its onset during 
service; or was manifested to a compensable degree during the 
first post-service year; or [was] otherwise related to 
service or a service-connected condition."  The examiner 
commented that it was "unlikely that [the veteran's] 
hypertension [was] found to have been caused or exacerbated 
by PTSD as he [had] long standing history of PTSD with his 
hypertension developing >30 years after."  The examiner 
remarked that, in addition, the veteran had multiple risk 
factors for hypertension to include age, smoking, and alcohol 
use.  The examiner further indicated that the veteran's 
medications for hypertension had remained the same since 2003 
despite his on going PTSD symptoms.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the September 2003 statement from Dr. 
Zebrowski indicated that a component of the veteran's 
hypertension was more likely than not related to his PTSD 
from his military service.  While Dr. Zebrowski's statement 
appears to support the veteran's claim, the Board notes that 
there is no indication that Dr. Zebrowski reviewed the 
veteran's claims file in providing his opinion.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Further, Dr. Zebrowski did not provide any rationale 
for his opinion that a component of the veteran's 
hypertension was related to his PTSD.  Given these 
circumstances, his opinion has little probative values in 
this matter.  

Additionally, the Board notes that the February 2004 VA 
hypertension examination report noted that the veteran's 
claims folder was not available for review, but that his VA 
health care system electronic medical records and partial 
reports from his private internist were reviewed.  The 
examiner indicated that while chronic stress such as PTSD 
could contribute towards hypertension, it should be noted 
that the veteran was a smoker and was somewhat overweight, 
and that the precise relationship between the veteran's PTSD 
and hypertension could not be clearly established.  The Board 
observes that the VA examiner did not specifically indicate 
that there was a relationship between the veteran's service-
connected PTSD and his hypertension.  Further, as noted 
above, the VA examiner did not review the veteran's entire 
claims file in providing his opinion.  In fact, he 
specifically noted that the claims folder was not available 
for review.  Therefore, the VA examiner's opinion (pursuant 
to the February 2004 VA examination) also has little 
probative value in this matter.  See Swann, supra.  The Board 
notes that the August 2004 VA Agent Orange examination was 
conducted by the same examiner who performed the February 
2004 VA hypertension examination.  At the time of the August 
2004 examination, the examiner essentially just referred to 
his February 2004 examination report and the opinion he 
provided at that time.  Therefore, the Board finds that the 
August 2004 examination report is also of little probative 
value in this matter.  

Conversely, the Board observes that the November 2007 
statement from a VA physician specifically indicated that the 
veteran's claims file had been reviewed.  The physician also 
discussed the veteran's medical history in some detail.  The 
physician reported that a review of the veteran's medical 
records did not indicate that his hypertension had its onset 
during service.  The physician also indicated that the 
veteran's hypertension was not manifested to a compensable 
degree during the year after his discharge from service and 
that it was not otherwise related to service or a service-
connected condition.  The physician specifically stated that 
it was unlikely that the veteran's hypertension was caused or 
exacerbated by his PTSD because he had a long standing 
history of PTSD with his hypertension developing over thirty 
years later.  The Board notes that the VA examiner further 
noted that the veteran had multiple risk factors for 
hypertension, such as age, smoking, and alcohol use, and that 
his hypertension medications had remained the same since 2003 
despite his PTSD symptoms.  The Board observes that the 
November 2007 VA physician opinion was based on a review of 
the veteran's claims file.  The physician also provided a 
detailed rationale for his opinion and also discussed the 
veteran's medical history in some detail in providing his 
opinion.  Therefore, the Board finds that the VA physician's 
opinion is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

The Board observes that the medical evidence does not suggest 
that the veteran's current hypertension is related to his 
period of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's current hypertension began years after 
service, without relationship to any incident of service.  
Additionally, the probative medical evidence fails to 
indicate that the veteran's current hypertension was caused 
or worsened by his service-connected PTSD.  

The veteran has alleged that his current hypertension had its 
onset during his period of service or, more specifically, 
that it is related to his service-connected PTSD.  However, 
the veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's hypertension began many years after his 
period of service, was not caused by any incident of service, 
and is not proximately due to or the result of his service-
connected PTSD.  The Board concludes that neither direct nor 
secondary service connection for hypertension is warranted.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


